IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA                : No. 27 WM 2016
EX REL. THOMAS P. HAGGIE,                   :
                                            :
                   Petitioner               :
                                            :
                                            :
            v.                              :
                                            :
                                            :
SUPERINTENDENT LANE, SCI                    :
FAYETTE, FAYETTE COUNTY, PA.,               :
                                            :
                   Respondents              :


                                       ORDER



PER CURIAM

      AND NOW, this 20th day of April, 2016, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.